DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


    PNG
    media_image1.png
    907
    884
    media_image1.png
    Greyscale

Annotated Fig. 24a from WO 2016/036924


Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (WO 2016/036924; cited by applicant).
Regarding claim 1, Peterson discloses a physiological signal monitoring device (Paragraph [0001], “glucose monitoring sensors” & Fig. 23, #200’) comprising: 
a base (1) (“sensor housing” #206’, Fig. #24) that is adapted to be mounted to a skin 5surface of a host (Paragraph [0020], “fixedly seating a sensor deployment assembly that includes the sensor within a sensor housing attached to the patient”);
a biosensor (2) that is mounted to said base (1) and that includes 
a mounting seat (21) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’), and 
a sensing member (22) (sensor #120) carried by said mounting 10seat (21) and adapted to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted) for measuring at least one analyte of the host(Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”)  that is removably mounted to said 15base (1) (Paragraph [0135], “Electronic module 300’ is removably attachable to sensor housing 206’ ”), that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31), (Fig. 24, bottom portion of #300’), 25said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between42 said base (1) and said transmitter (3) (Fig. 24, mounting seat, #270a  and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and 
a sealing unit (4) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”) that includes 
a first sealing member (42) (See annotated fig 24a above, sealing unit #412) clamped between said 25mounting seat (21) of said biosensor (2) (Fig. 24a, 270a and 244) and said bottom portion (31) of said transmitter (3) (Fig. 24, transmitter #300’) for sealing a first liquid leakage pathway (a) (See annotated Fig. 24a above, pathway) (MPEP 2144.04 VI C states that rearrangements of parts is allowed as long as the rearrangements do not modify the operation of the device. Moving the transmitter to be on top of the sealing member so that the sealing member is now clamped between the bottom portion of the transmitter and the mounting seat would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language), and 43
a second sealing member (41) clamped between said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b) (Paragraph [0142], #251, #244, and #270a form a compression tight seal. As explained above, moving the transmitter to be on top of the sealing member so that the sealing member is now clamped between the base and the transmitter would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language).  


5	Regarding claim 2, Peterson discloses The physiological signal monitoring device as claimed in Claim 1, wherein said mounting seat (21) of said biosensor (2) is complemented in structure with at least a part of said bottom portion (31) of said transmitter (3) (Figs. 24-24A, mounting seat, #270a and 244 combined, is coupled to transmitter #300’). 

Regarding claim 3, Peterson discloses The physiological signal monitoring device as claimed in Claim 2, wherein: said bottom portion (31) of said transmitter (3) has a first groove (313) (See annotated fig 24a above, mounting groove) that cooperates with said base (1) (Fig. 24-24a) 15to define a mounting space (100) (Fig. 24a #238) for receiving said mounting seat (21) (Fig. 24a 244 and 270a) of said biosensor (2) therein; and said first sealing member (42) of said sealing unit (4) (See annotated fig 24a above, sealing unit #412) is clamped between an outer surrounding surface (213) (See annotated fig 24a above, outer surrounding surface) of said mounting seat (21) and a groove surrounding 20surface (315) (See annotated fig 24a above, groove surrounding surface) of said first groove (313) (See annotated fig 24a above, mounting groove).  

Regarding claim 4, Peterson discloses The physiological signal monitoring device as claimed in Claim 3, wherein: said base (1) includes a bottom plate (111) ) (Fig. 24a, “sensor housing” #206’) that is adapted to be mounted to the skin surface of the host (Paragraph [0020], housing attached to the patient”), and an inner surrounding wall (114) that protrudes from a top surface (115) of said bottom plate (111) (See annotated fig 24a above, inner surrounding wall)25, said44 top surface (115) and said inner surrounding wall (114) cooperatively defining a mounting groove (113) therebetween; (See annotated fig 24a above, mounting groove), said mounting seat (21) of said biosensor (2) being mounted to said mounting groove (113) of said base (1) (Fig. 24a)5, and is further received in said first groove (313) of said transmitter (3) alongside said inner surrounding wall (114) of said base (1) (Fig. 24a); and said second sealing member (41) (Fig. 24a #251)of said sealing unit 10(4) is clamped between an outer peripheral surface of said inner surrounding wall (114) of said base (1) and said groove surrounding surface (315) of said first groove (313) of said transmitter (#251, #244, and #270a are all attached to each other and provide a seal. As explained above, moving the sealing member so that the sealing member is now clamped between the inner surrounding wall and the first groove would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language).   

15Regarding claim 5, Peterson discloses The physiological signal monitoring device as claimed in Claim 4, wherein said sealing unit (4) further includes a sixth sealing member (49) that surrounds said inner surrounding wall (114) of said base (1), and that is clamped between said top surface (115) 20of said bottom plate (111) of said base (1) and said bottom portion (31) of said transmitter (3) for sealing the second liquid leakage pathway (b) (Fig. 24a, #251. As explained above, moving the transmitter to be on top of the sealing member so that the sealing member is now clamped between the base and the transmitter would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language).  

Regarding claim 6, Peterson discloses The physiological signal monitoring device as 25claimed in Claim 3, wherein: said base (1) includes a bottom plate (111) that is adapted to be mounted to the skin surface of the host (Paragraph [0020], housing attached to the patient”), and an inner surrounding wall (114) that protrudes from a top surface (115) of said bottom plate (111) (See annotated fig 24a above inner surrounding wall), said top surface (115) and said inner surrounding wall (114) cooperatively defining a mounting groove (113) 5therebetween (See annotated fig 24a, mounting groove); said mounting seat (21) of said biosensor (2) is mounted to said mounting groove (113) of said base (1) (Fig. 24a, mounting seat 244 and 270a is mounted to mounting groove, see annotated fig 24a, Mounting groove), and is further received in said first groove (313) of said transmitter (3) alongside said inner surrounding 10wall (114) of said base (1) (Fig. 24); and said first sealing member (42) of said sealing unit (4) abuts against an upper end of said inner surrounding wall (114) of said base (1) to simultaneously seal the first and second liquid leakage pathways (a, b) (MPEP 2144.04 VI B states that the duplication of parts is allowed since the duplication of parts has no patentable significance as the result of the duplicate seal is no different than the original seal. Thus, having a seal that is located at the upper end of the inner surrounding wall is taught by the prior art).  

Regarding claim 7, Peterson discloses The physiological signal monitoring device as claimed in Claim 1, wherein: said base (1) includes a bottom plate (111) (Fig. 24, “sensor housing” #206’) that is 20adapted to be mounted to the skin surface of the host (Paragraph , and that is formed with a through hole (118) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) extending through top and bottom surfaces (115, 116) of said bottom plate (111) (Fig. 24); said sealing unit (4) further includes a fifth 25sealing member (43) that is mounted to said base (1) for sealing said through hole (118) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”); and said sensing member (22) of said biosensor (2) has 46 a sensing section (222) that extends through said through hole (118) (Fig. 24a, sensor #120 goes through #250 hole) to be inserted into the host (Paragraph [0005], device is implanted), said sensing member (22) extending through and tightly contacting said fifth sealing member (43) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”).  

Regarding claim 8, Peterson discloses The physiological signal monitoring device as claimed in Claim 1, wherein: said base (1) includes a bottom plate (111) (Fig. 24, “sensor housing” #206’) that is adapted to be mounted to the skin surface of the host (Paragraph [0020], housing attached to the patient”), and an adhesive pad (16) that 10is mounted to a bottom surface (116) of said bottom plate (111) (Paragraph [0183], “adhesive pad #600 configured for use with sensor housing #206’) and that has a pad hole (161) for said sensing member (22) to partially extend therethrough (Fig. 23 shows adhesive pad #600 between the housing #206’ and the patient and “secures sensor housing to the patient upon deployment of the continuous monitoring system” (Paragraph [0141]), in order for sensor to go through the patient’s skin, there must be a hole in the adhesive pad, thus the prior art teaches the claimed language), and a waterproof portion (162) surrounding said pad hole (161) (Paragraph [0141], 


Regarding claim 9, Peterson discloses The physiological signal monitoring device as claimed in Claim 1, wherein: said mounting seat (21) (Fig. 24a 244 and 270a) is formed with a fitting hole (214) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250)  that extends through top and bottom surfaces (212, 20211) (Fig. 24A) of said mounting seat (21) , that is for said sensing member (22) to partially extend therethrough and that is adapted for an insertion tool (9) to removably extend therethrough(Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100)  so as to guide said sensing member (22) to be partially inserted underneath the skin surface 25of the host (Paragraph [0005], device is implanted); and said sealing unit (4) further includes a urging module (47) (Paragraph [0142], #251, 244, and 270a form a compression tight seal)  that seals a top portion (214a) of said -17 fitting hole (214) for sealing an implantation path (c) (Paragraph [0142], #251, #244, and #270a form a compression tight seal that seals sensor opening #250).

Regarding claim 10, Peterson discloses The physiological signal monitoring device as claimed in Claim 1, further comprising a desiccant (5) (#251 is used to provide a seal between the housing #206’ and the sensor deployment assembly #236. The use of a desiccant to prevent fluid and create a seal is common in the art and thus the prior art teaches the claimed language.  5that is mounted in a mounting space (100) cooperatively defined by said bottom portion (31) of said transmitter (3) and said base (1) when they are coupled to each other.  

10Regarding claim 11, Peterson discloses A physiological signal monitoring device (Paragraph [0001], “glucose monitoring sensors” & Fig. 23, #300’) comprising: 
a base (1) (Fig. 24a, “sensor housing” #206’) that includes a bottom plate (111) adapted to be mounted to a skin surface of a host (Paragraph [0020], “fixedly seating a sensor deployment assembly that includes the sensor within a sensor housing attached to the patient”), and an inner surrounding wall (114) (See annotated fig 24a above, inner surrounding wall) protruding from a top surface 15(115) of said bottom plate (111) (Fig. 24a, 206’), said top surface (115) and said inner surrounding wall (114) (inner surrounding wall)  cooperatively defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove);
a biosensor (2) that includes 
a mounting seat (21) (Fig. 24a and 244 combined hold the sensor #120 in place) mounted to said mounting 20groove (113) (Mounting groove) and having an outer surrounding surface (213) (Fig. 24a, outer surrounding surface), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21) and adapted to be partially inserted underneath the skin surface of the host for measuring 25at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data)
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said 48 base (1) (Paragraph [0135], “Electronic module 300’ is removably attachable to sensor housing 206’), that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom of transmitter 300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between42 said base (1) and said transmitter (3) (Figs. 24-24A, mounting seat #270a and 244 combined is between transmitter #300’ and base #206’) and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and 
a sealing unit (4) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”) that includes 
10a second sealing member (41) clamped between said base (1) and said transmitter (3) for sealing a second liquid leakage pathway (b) (Paragraph [0142], #251, #244, and #270a form a compression tight seal. As explained above, moving the transmitter to be on top of the sealing member so that the sealing member is now clamped between the base and the transmitter , and 
a third sealing member (48) clamped between an inner peripheral surface of said inner surrounding wall 15(114) (inner surrounding wall) of said base (1) and said outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 24a, #251).  

Regarding claim 12, Peterson discloses The physiological signal monitoring device as 20claimed in Claim 11, wherein: said bottom portion (31) of said transmitter (3) has a first groove (313) (See annotated fig 24a above, mounting groove) that receives said inner surrounding wall (114) (See annotated fig 24a above, inner surrounding wall) of said base (1) and said mounting seat (21) (Fig. 24a #244 and 270a) of said biosensor (2) therein (Fig. 24-24a); and 25said second sealing member (41) of said sealing unit (4) is clamped between an outer peripheral surface of said inner surrounding wall (114) of said base (1) and49 a groove surrounding surface (315) of said first groove (313) of said transmitter (3) (As explained above, the duplication of parts has no patentable significance as the result of the duplicate seal is no different than the original seal. Thus, having a seal that is located at the upper end of the inner surrounding wall is taught by the prior art).

Regarding claim 13, Peterson discloses The physiological signal monitoring device as 5claimed in Claim 11, wherein: said mounting seat (21) (Fig. 24a, #244 and 270a combined) is formed with a fitting hole (214) (sensor opening #250) that extends through top and bottom surfaces (212, 211) of said mounting seat (21 (Fig. 24a & Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250), that is for said sensing member (22) to partially extend therethrough and that 10is adapted for an insertion tool (9) to extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and said sealing unit (4) further includes a urging 15module (47) (Paragraph [0142], #251, 244, and 270a form a compression tight seal)  that seals a top portion (214a) of said fitting hole (214) for sealing an implantation path (c) (Paragraph [0142], #251, #244, and #270a form a compression tight seal).

Regarding claim 14, Peterson discloses A physiological signal monitoring device comprising: 
20a base (1) (Fig. 24a “sensor housing” #206’)  that includes a bottom plate (111) adapted to be mounted to a skin surface of a host (Paragraph [0020], “fixedly seating a sensor deployment assembly that includes the sensor within a sensor housing attached to the patient”), and an inner surrounding wall (114) protruding from a top surface (115) of said bottom plate (111) (inner surrounding wall protrudes from housing #206), said top surface (115) and said inner surrounding wall (114) (See annotated fig 24a above, inner surrounding wall) cooperatively 25defining a mounting groove (113) therebetween (See annotated fig 24a above, mounting groove); 
a biosensor (2) (sensor #120) that includes 
a mounting seat (21) (Fig. 24, #244 and 270a) mounted to said mounting 50 groove (113) (See annotated fig 24a above, mounting groove) and having an outer surrounding surface (213), (See annotated fig 24a above, outer surrounding surface), and
a sensing member (22) (sensor #120) carried by said mounting seat (21) and adapted to be partially inserted 5underneath the skin surface of the host for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300’ is removably attachable to sensor housing 206’ ”), that is for receiving and transmitting the 10physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Figs. 24-24A, mounting seat 270a and 244 combined is between transmitter #300’ and base #206’) and to allow said 15sensing member (22) to be coupled to said transmitter (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and
a sealing unit (4) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”)  that includes 
a first sealing member (42) (See annotated fig 24a above, sealing unit #412) clamped between said 25mounting seat (21) of said biosensor (2) (Fig. 24a, 270a and 244) and said bottom portion (31) of said transmitter (3) (Fig. 24, transmitter #300’) for sealing a first liquid leakage pathway (a), (As explained above, moving the transmitter to be on top of the sealing member so that the sealing member is now clamped between the mounting seat and the transmitter would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language), and 
a third sealing member (48) clamped between an inner peripheral surface of said inner surrounding wall 15(114) (inner surrounding wall) of said base (1) and said outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 24a, #251) alongside said first sealing member (42).  (Fig. 30 #412, sealing member).  

Regarding claim 15, Peterson discloses The physiological signal monitoring device as claimed in Claim 14, wherein: said bottom portion (31) of said transmitter (3) has 5a first groove (313) (See annotated fig 24a above, mounting groove) that receives said inner surrounding wall (114) (See annotated fig 24a above, inner surrounding wall) of said base (1) and said mounting seat (21) (Fig. 24a #244 and 270a)  of said biosensor (2) therein (Fig. 24-24a); and said first sealing member (42) of said sealing unit (4) is clamped between said outer surrounding surface 10(213) of said mounting seat (21) and a groove surrounding surface (315) of said first groove (313) (See annotated fig 24a above, #412).  

Regarding claim 16, Peterson discloses The physiological signal monitoring device as claimed in Claim 14, wherein: 15said mounting seat (21) (Fig. 24a, #244 and 270a combined) is formed with a fitting hole (214) (sensor opening #250) that extends through top and bottom surfaces (212, 211) of said mounting seat (21) (Fig. 24a and Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250), that is for said sensing member (22) to partially extend therethrough and that is adapted for an insertion tool (9) to extend 20therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) so as to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and said sealing unit (4) further includes an urging module (47) (Paragraph [0142], #251, 244, and 270a form a compression tight seal)  that seals a top portion (214a) of said 25fitting hole (214) for sealing an implantation path (c) (Paragraph [0142], #251, #244, and #270a form a compression tight seal).  

Regarding claim 17, Peterson discloses The physiological signal monitoring device as52 claimed in Claim 14, wherein said first sealing member (42) of said sealing unit (4) abuts against an upper end of said inner surrounding wall (114) of said base (1) (As explained above, the duplication of parts has no patentable significance as the result of the duplicate seal is no different than the original seal. Thus, having a seal that is located at the upper end of the inner surrounding wall is taught by the prior art).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
	US11207006 is relevant as it discloses a sensing system implanted into the skin (Paragraph 4), and adhesive layer used to attach the device to the patient (Paragraph 33), collects analyte data while implanted (Paragraph 33), a desiccant body #612, and O-ring sealing elements to avoid fluid intrusion (Paragraph 97).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300’.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791